DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/JP2018/028177 filed 07/27/2018, JP2017-156695 filed 0815/2017, JP2017-157347 filed 08/17/2017, JP2017/157300 filed 0817/2017, and JP2017-157348 filed 0/17/2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/22/2020, 06/08/20202, 07/13/2021, 08/19/2021, 09/30/2021, 04/12/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oishi et al. (USPGPub 2006/0020216).	As per claim 1, Oishi discloses a biosensor arrangement structure, comprising: 	a plurality of biosensors that is disposed in a seat for supporting an occupant (see at least paragraph 0224; wherein the first sensing unit 118 is embedded in an armrest 618 for the left hand, provided on the seat 608, and the second sensing unit 128 is embedded in an armrest 628 for the right hand, provided on the seat 608) and that measures a health condition of the occupant (see at least paragraph 0226; wherein blood pressure level and body fat percentage determined), wherein the seat (see at least Figure 25; item 608) includes: 	a seat body for holding the occupant (see at least Figure 25; item 608); and 	an auxiliary supporter for supporting a body part of the occupant except for a torso and thighs (see at least paragraph 0226; wherein armrests 618 and 628), and 	wherein at least one of the plurality of biosensors is disposed at the auxiliary supporter (see at least paragraph 0226; wherein the left hand contacts the first sensing unit 118, and the right hand contacts the second sensing unit 128).  	As per claim 2, Oishi discloses wherein the auxiliary supporter includes an arm rest for supporting an arm of the occupant, and wherein a front upper end of the arm rest is a part where the at least one of the plurality of biosensors is installed (see at least paragraph 0226; wherein a passenger in the vehicle sits in the seat 608 and places his arms on the armrests 618 and 628, the left hand contacts the first sensing unit 118, and the right hand contacts the second sensing unit 128).  	As per claim 7, Oishi discloses wherein the plurality of biosensors includes a pulse wave sensor for estimating a blood pressure of the occupant (see at least paragraph 0226; wherein the pulse wave signal of the left hand that is obtained by the first light receiving element 28B of the first sensing unit 118, and the pulse wave signal of the right hand that is obtained by the second light receiving element 38B of the second sensing unit 128 are transmitted to the blood pressure level measuring unit 78 wherein the blood pressure level is measured).  	As per claim 8, Oishi discloses wherein the pulse wave sensor is a photoelectric pulse wave sensor that uses light to measure a pulse wave of the occupant (see at least paragraph 0226; wherein the pulse wave signal of the left hand that is obtained by the first light receiving element 28B of the first sensing unit 118, and the pulse wave signal of the right hand that is obtained by the second light receiving element 38B of the second sensing unit 128 are transmitted to the blood pressure level measuring unit 78 wherein the blood pressure level is measured).  	As per claim 9, Oishi discloses wherein the photoelectric pulse wave sensor is exposed on a covering material forming a surface of the seat body or the auxiliary supporter (see at least paragraph 0226; wherein when a passenger in the vehicle sits in the seat 608 and places his arms on the armrests 618 and 628, the left hand contacts the first sensing unit 118, and the right hand contacts the second sensing unit 128. Thus, the pulse wave signal of the left hand that is obtained by the first light receiving element 28B of the first sensing unit 118, and the pulse wave signal of the right hand that is obtained by the second light receiving element 38B of the second sensing unit 128 are transmitted to the blood pressure level measuring unit 78 wherein the blood pressure level is measured).  	As per claim 12, Oishi discloses wherein at least one of the plurality of biosensors is a biosensor of a different type from the pulse wave sensor (see at least paragraph 0077; wherein by using such a sensing means, it is preferable that the medical information collected by the health management terminal is at least any one of body temperature, blood pressure, pulse rate, pulse wave, heart rate, body weight, body fat, amount of internal organ fat, bone density, skin moisture, skin oil, blood oxygen concentration, blood sugar level, blood composition, cholesterol level, uric acid level, brain waves, stool amount and stool composition).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oishi et al. (USPGPub 2006/0020216) in view of Official Notice.	As per claim 3, Oishi discloses the claimed invention except for wherein the auxiliary supporter includes a head rest for supporting a head of the occupant, and wherein a front part of the head rest is a part where the at least one of the plurality of biosensors is installed. It would have been an obvious matter of design choice to install the biosensor into the head rest instead of the arm rest, since such a modification would have involved a mere change in location of a component. A change in location is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).	As per claim 4, Oishi discloses the claimed invention except for wherein the auxiliary supporter includes a neck rest for supporting a neck of the occupant, and wherein a front part of the neck rest is a part where the at least one of the plurality of biosensors is installed. It would have been an obvious matter of design choice to install the biosensor into the head rest instead of the arm rest, since such a modification would have involved a mere change in location of a component. A change in location is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).	As per claim 5, Oishi discloses the claimed invention except for wherein the auxiliary supporter includes an ottoman for supporting legs of the occupant, and wherein a right and/or left part of the ottoman is a part where the at least one of the plurality of biosensors is installed. It would have been an obvious matter of design choice to install the biosensor into the head rest instead of the arm rest, since such a modification would have involved a mere change in location of a component. A change in location is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).	As per claim 6, Oishi discloses the claimed invention except for wherein the auxiliary supporter includes a foot rest for supporting feet of the occupant, and wherein a right and/or left part of the foot rest is a part where the at least one of the plurality of biosensors is installed. It would have been an obvious matter of design choice to install the biosensor into the head rest instead of the arm rest, since such a modification would have involved a mere change in location of a component. A change in location is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Oishi et al. (USPGPub 2006/0020216) in view of Miyamoto (JP2003235829A).	As per claim 10, Oishi does not explicitly mention wherein the pulse wave sensor is a piezoelectric pulse wave sensor that measures a pressure wave on a body surface of the occupant to measure the pulse wave of the occupant.	However Miyamoto does disclose:	wherein the pulse wave sensor is a piezoelectric pulse wave sensor that measures a pressure wave on a body surface of the occupant to measure the pulse wave of the occupant (see at least paragraph 0025; wherein the pulse wave meter 11b is a sensor using a piezoelectric ceramic or the like, and by bringing the skin of the subject into contact with the detection unit, the pulse wave is detected by using the change in the surface pressure of the detection unit due to the blood vessel as the change in the electric signal).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Miyamoto with the teachings as in Oishi. The motivation for doing so would have been to provide the ability to inspect more abnormalities, see Miyamoto paragraph 0026.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Oishi et al. (USPGPub 2006/0020216) in view of Araki et al. (JP2013000177A).	As per claim 11, Oishi does not explicitly mention wherein the pulse wave sensor is an electromagnetic pulse wave sensor that uses an electromagnetic wave to measure a pulse wave of the occupant.	However Araki does disclose:	wherein the pulse wave sensor (see at least paragraph 0100; wherein measuring the displacement of the distance of the object 50 in the pulse wave measuring device) is an electromagnetic pulse wave sensor that uses an electromagnetic wave to measure a pulse wave of the occupant (see at least paragraph 0126; wherein the first reflected wave 16 which is the reflected electromagnetic wave from the object 50 of the first electromagnetic wave 15 and the second reflected wave 26 which is the reflected electromagnetic wave from the object 50 of the second electromagnetic wave 25 by the reflected combined wave receiving unit).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Araki with the teachings as in Oishi. The motivation for doing so would have been to provide high detection accuracy, see Araki paragraph 0014.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Oishi et al. (USPGPub 2006/0020216) in view of Watanabe (JP2017109616).	As per claim 13, Oishi does not explicitly mention wherein the seat is installed in a vehicle with a driving controller for switching between autonomous driving and manual driving, and the seat is transformable into different forms between in the autonomous driving and in the manual driving.	However Watanabe does disclose:	wherein the seat is installed in a vehicle with a driving controller for switching between autonomous driving and manual driving, and the seat is transformable into different forms between in the autonomous driving and in the manual driving (see at least paragraph 0038; wherein it is possible to switch between automatic operation and manual operation, but when switching from automatic operation to manual operation, a notification or the like is required and the switching cannot be performed immediately.In addition, when switching from automatic driving to manual driving, if the driver is away from driving for a long time, he / she can suddenly return to driving physically and mentally even if he / she sounds a notification or voice prompting him / her to return to driving).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Watanabe with the teachings as in Oishi. The motivation for doing so would have been to enable smooth switching of operation when switching from automatic operation to manual operation, see Watanabe paragraph 0007.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662